Citation Nr: 1729628	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-19 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 7, 2011, for the award of service connection for radiculopathy of the lower extremities.


REPRESENTATION

Veteran represented by:	John Webb, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1976 to July 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   
The Veteran requested a hearing on his VA Form 9, but withdrew that request in a March 2017 statement.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

In July 2017, the Veteran advised the Board that he sought to withdraw his appeal regarding entitlement to an earlier effective date for service connection for radiculopathy of the lower extremities.   


CONCLUSION OF LAW

The criteria for withdrawal from appeal of the issue of an earlier effective date for service connection for radiculopathy of the lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal regarding his entitlement to an earlier effective date for the award of service connection for radiculopathy of the lower extremities; hence, there remain no allegations of error of fact or law for consideration.  See July 2017 Request for Dismissal.  Accordingly, the Board does not have jurisdiction to review this appeal.



ORDER

The appeal is dismissed.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


